UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6218



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ARTHUR H. GARRISON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-97-83, CA-01-332-7)


Submitted:   April 25, 2002                    Decided:   May 8, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Arthur H. Garrison, Appellant Pro Se.   Ray B. Fitzgerald, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia;
Ruth Elizabeth Plagenhoef, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arthur H. Garrison seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001). We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error.    Accordingly, we deny Garrison’s motion for a

certificate   of   appealability   and   dismiss   the   appeal   on   the

reasoning of the district court.       United States v. Garrison, Nos.

CR-97-83; CA-01-332-7 (W.D. Va. filed Jan. 10, 2002 & entered Jan.

11, 2002).    We grant Garrison’s motion to construe his memorandum

as support for his motion for a certificate of appealability and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              DISMISSED




                                   2